DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/19/2021, with respect to the rejection of claims 1, 8 and 14 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Seok (USPN 10,305,647).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311), Seok (USPN 10,305,647) and Choi et al. (USPN 10,111,270) and.
Regarding claim 1, Ghosh teaches a station (STA) comprising: a transceiver [Fig. 4, 402]; and a processor, the transceiver and the processor being configured to detect a trigger frame for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs), the transceiver and the processor being further configured to generate an HE trigger-based (TB) physical layer (PHY) protocol data unit (PPDU) and set a field in the HE TB PPDU using the information in the trigger frame, and the 
However, Ghosh does not teach a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission, setting HE-SIG-A field and transmitting PPDU after a short inter-frame space (SIFS).
Seok teaches a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission and setting HE-SIG-A field [Col. 29, lines 42-67, sets HE-SIG-A field based on the information included in the trigger frame for UL MU transmission].  Choi teaches transmitting PPDU after a short 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit uplink PPDU after a SIFS when there is pending uplink data after the trigger frame so that the information about separate time period indicating gap between transmissions doesn’t need to be included and include HE-SIG-A field in the trigger frame so that common parameters such as number of spatial streams or a maximum number of spatial streams can be set same for all of the stations.
The following limitations are conditional limitations and they do not need to be performed if there is no pending frame to transmit from an STA, “to select one of the one or more random access RUs allocated in the trigger frame and transmit the HE TB PPDU, using the selected one of the one or more random access RUs, a short inter-frame space (SIFS) after the trigger frame.”
Regarding claims 2 and 9, Ghosh teaches the user information field further includes an allocation of one or more dedicated RUs, each dedicated RU is associated with an association identifier (AID) of a particular STA, and each of the one or more random access RUs is associated with an AID reserved for random access [Col. 3, line 59 – Col. 4, line 4].

Regarding claims 4 and 11, Ghosh teaches the processor and the transceiver are further configured to receive another trigger frame for a UL MU transmission, the other trigger frame being aggregated with an acknowledgement (ACK) for the HE TB PPDU [Fig. 2 and Fig. 3].
Regarding claim 7, Ghosh teaches an antenna communicatively coupled to the processor and the transceiver [Fig. 4, 401].
Regarding claim 8, Ghosh teaches a method, implemented in a station (STA), the method comprising: detecting a trigger frame for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs); generating an HE trigger-based (TB) physical layer (PHY) protocol data unit (PPDU); setting a field in the HE TB PPDU using the information in the trigger frame; and on a condition that the STA has a pending frame to transmit to an access point (AP): selecting one of the one or more random access RUs allocated in the trigger frame, and transmitting the HE TB PPDU using the selected one of the one or more random access RUs after the trigger frame [Col. 3, line 59 – Col. 5, line 14, detects trigger frame transmitted by a master station that 
However, Ghosh does not teach a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission and setting HE-SIG-A field; transmitting PPDU after a short inter-frame space (SIFS).
Seok teaches a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission and setting HE-SIG-A field [Col. 29, lines 42-67, sets HE-SIG-A field based on the information included in the trigger frame for UL MU transmission].  Choi teaches transmitting PPDU after a short inter-frame space (SIFS) [Col. 12, lines 59-63, transmits uplink data after SIFS after the trigger frame].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit uplink PPDU after a SIFS when there is pending uplink data after the trigger frame so that the information about separate time period indicating gap between transmissions doesn’t need to be included and include HE-SIG-A field in the trigger frame so that common parameters such as number of 
The following limitations are conditional limitations and they do not need to be performed if there is no pending frame to transmit from an STA, “selecting one of the one or more random access RUs allocated in the trigger frame, and transmitting the HE TB PPDU using the selected one of the one or more random access RUs a short inter-frame space (SIFS) after the trigger frame.”

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) over Choi et al. (USPN 10,111,270) and Seok (USPN 10,305,647) as applied to claim 1 above, and further in view of Ryu et al. (USPN 10,349,288).
Regarding claims 5 and 12, the references teach an STA and a method as discussed in rejection of claims 1 and 8.
However, the references do not teach the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU.
Ryu teaches the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU [Col. 14, lines 43-52].
.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) and Seok (USPN 10,305,647).
Regarding claim 14, Ghosh teaches an access point (AP) comprising: a transceiver [Fig. 4, 402]; and a processor, the transceiver and the processor configured to generate and send a trigger frame, to two or more stations (STAs), for an uplink (UL) multi-user (MU) transmission, the trigger frame including a user information field that includes an allocation of one or more random access resource units (RUs), the transceiver and the processor further configured to receive at least two HE trigger-based (TB) physical layer (PHY) protocol data unites from at least two of the STAs in a respective one of the RUs [Col. 3, line 59 – Col. 5, line 14 and Fig. 2].
However, Gosh does not teach a common information field that includes information to set high efficiency (HE) SIGNAL-A (HE-SIG-A) fields in the UL MU transmission, and each one of the at least two HE TB PPDUs having identical HE-SIG-A fields.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include HE-SIG-A field in the trigger frame so that common parameters such as number of spatial streams or a maximum number of spatial streams can be set same for all of the stations.
Regarding claim 15, Ghosh teaches the user information field further includes an allocation of one or more dedicated RUs, each dedicated RU is associated with an association identifier (AID) of a particular STA, and each of the one or more random access RUs is associated with an AID reserved for random access [Col. 3, line 59 – Col. 4, line 4].
Regarding claim 16, Ghosh teaches aggregating the trigger frame with an acknowledgement (ACK) for at least one HE TB PPDU of a previous UL MU transmission [Fig. 3].
Regarding claim 17, Ghosh teaches generating another trigger frame, aggregate the other trigger frame with an acknowledgement for the at least two HE TB PPDUs, and transmit the trigger frame to the two or more STAs [Fig. 2 and 3].
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (USPN, 10,405,311) in view of Seok (USPN 10,305,647) and Ryu et al. (USPN 10,349,288).
Regarding claim 19, the references teach an AP as discussed in rejection of claim 14.
However, the references do not teach the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU.
Ryu teaches the trigger frame includes a field that includes a poll for a traffic buffer status of a WTRU [Col. 14, lines 43-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention inquire about buffer status of a WTRU so that uplink transmission opportunity for the WTRU can be determined.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464